179 F.2d 39
86 U.S.App.D.C. 409
HELFGOTT,v.HELFGOTT.
No. 10290.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 2, 1949.Decided Dec. 12, 1949.

Mr. Harrison Fargo McConnell, Washington, D.C., for appellant.
Mr. John R. Foley, Washington, D.C., for appellee.
Before EDGERTON, WILBUR K. MILLER, and PROCTOR, Circuit Judges.
PER CURIAM.


1
A separation between husband and wife, though originally caused by the plaintiff's desertion of the defendant, was in our opinion 'voluntary' for five consecutive years within the principle of Parks v. Parks, 73 App.D.C. 93, 116 F.2d 556.  The plaintiff was therefore entitled to a divorce.  49 Stat. 539, § 1, D.C. Code (1940) § 16-403.


2
Reversed.